                                                                                  DiS";   i Cr KH
                           UNITED STATES DISTRICT COURT                                FILED
                             DISTRICT OF NEW HAMPSHIRE
                                                                               2018 0£C 1 1 A & 5U
UNITED STATES OF AMERICA


            V.

                                                    Case No. I:18-cr-00169-JL
AIDEN DAVIDSON,
                      Defendant




                               WAIVER OF SPEEDY TRIAL


       I, Aiden Davidson, the Defendant in the above-captioned matter, have been advised of

my rights under 18 U.S.C.§ 3161,et seq., and ail other applicable federal laws, and have further

been advised that the Court has granted the Motion to Continue Trial to Late March 2019,and

has therefore rescheduled trial, initially set for a two-week period beginning on December 11,

2018, to a two-week period beginning April 2,2019, with a Final Pretrial Conference set for

March 26,2019. I consent to the extended trial date, and waive any rights 1 may have under

18 U.S.C. § 3161,et seq., and any other federal laws.



Dated: December A 2018                                                             •
                                                    AiJen Davidson



                               CERTIFICATE OF SERVICE


       1 certify that, on the above date, a true copy ofthe above document was served

electronically upon Assistant U.S. Attorney John Davis.

                                                                LULni

                                                          hael Connolly(#14371)



#58275459
